April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            MARCUS HILES, Appellant

NO. 14-12-00088-CV                          V.

                        ARNIE & COMPANY, P.C., Appellee
                        ________________________________

      Before our Court of Appeals on April 25, 2013, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      The court today heard the motion for rehearing filed by appellant Marcus
Hiles. The court has duly considered the motion, withdraws the previous opinion
and judgment, issues a substitute opinion and judgment, and overrules appellant’s
motion.
      This cause, an appeal from the judgment in favor of appellee, Arnie &
Company, P.C., signed October 7, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.
      We order appellant, Marcus Hiles, to pay all costs incurred in this appeal.
      We further order this decision certified below for observance.